Citation Nr: 0722783	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a chronic sinus 
disorder.  
 
2.	Entitlement to service connection for a chronic low back 
disorder.  

3.	Entitlement to an initial rating for the residuals of a 
fracture of the right fifth metatarsal, currently evaluated 
as 10 percent disabling.  

4.	Entitlement to an initial rating for right chondromalacia 
patella, currently evaluated as 10 percent disabling.  

5.	Entitlement to an initial rating for Crohn's disease, 
currently evaluated as 10 percent disabling.  

6.	Entitlement to an initial compensable rating for melasma 
of the jaw and lower cheek.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue regarding an initial compensable rating for melasma 
of the jaw and lower cheek is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.	A continuing or chronic sinus disorder is not currently 
demonstrated.  In service complaints were acute and 
transitory and resolved.

2.	A continuing or chronic low back disorder is not currently 
demonstrated.  In service complaints were acute and 
transitory and resolved.

3.	The residuals of a right fifth metatarsal fracture are 
currently manifested by tenderness without limitation of 
function of the foot and are productive of no more than 
moderate impairment.  

4.	The veteran's right chondromalacia patella is currently 
manifested by possible arthritis on MRI evaluation and 
chronic ACL strain, without limitation of flexion or 
extension of the knee joint.  Instability or subluxation of 
the knee has not been complained of or otherwise shown.

5.	Crohn's disease is currently manifested by flare-ups up to 
four times per week, with approximately 50 episodes per year 
and the requirement of wearing a pad to prevent soiling her 
undergarments.  It is productive of moderately severe 
impairment.  


CONCLUSIONS OF LAW

1.	A chronic sinus disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.	A chronic low back disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	The criteria for an initial rating in excess of 10 percent 
for the residuals of a fracture of the right fifth metatarsal 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5284 (2006).  

4.	The criteria for an initial rating in excess of 10 percent 
for chondromalacia patella have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003-5101, 5257 (2006).  

5.	The criteria for an initial rating of 30 percent, but no 
more, for Crohn's disease have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Code 7323 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2001 and March 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the March 2006 VCAA letter, the veteran was provided 
notice of all of the necessary elements.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  It has been contended that 
multiple extra examinations should be conducted.  With the 
exception of the remanded issue, the Board disagrees.  It 
appears that the medical evidence is current and sufficient 
for deciding these claims.  There is no indication that 
additional development would reasonably alter the outcome as 
to any of these issues.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for chronic sinus 
and low back disorders that she states had their onset during 
service.  Review of the service medical records shows that 
she was treated while on active duty for complaints of upper 
respiratory infections, which could include sinus complaints, 
and for complaints of low back pain.  Subsequent to her 
discharge from service; however, she has not demonstrated a 
chronic sinus disorder and the only low back complaints noted 
were found in a report of outpatient treatment dated in 
September 2003.  On examination for VA in January 2004, no 
sinus or low back pathology was found upon which to render a 
diagnosis.  The veteran's low back was again evaluated for VA 
in August 2006.  At that time, no pathology was found to 
render a diagnosis of any disorder of the low back.  

It is one of the basic requirements of compensation benefits 
that the disability for which service connection is claimed 
must be currently demonstrated.  The veteran has been 
evaluated for sinus and low back disorders, but no current 
disability has been demonstrated.  Under these circumstances, 
the claims for chronic sinus and low back disorders must be 
denied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The service medical records show that the veteran sustained a 
fracture of the right fifth metatarsal while on active duty.  
Service connection for this disorder was granted by rating 
decision dated in January 2002.  At that time, a 10 percent 
evaluation was assigned, which the veteran appealed.  

An examination was conducted by VA in January 2004.  At that 
time, the veteran complained of pain in the right foot, with 
difficulty bearing weight.  Examination of posture and gait 
were normal.  There was no atrophy, disturbed circulation, 
edema, or painful motion of the foot.  There was some 
tenderness in the right fifth metatarsal, but no flatfeet.  
There was no forefoot or midfoot misalignment and no sign of 
deformity.  Palpation of the plantar surface did not reveal 
any tenderness.  Dorsiflexion did not produce pain in the 
ankle or toes.  There were no hammertoes, Morton 
metatarsalgia, hallux valgus, hallux rigidus or limitation of 
function for walking or standing.  There was no requirement 
of corrective shoes.  X-ray studies showed a questionably 
healed fracture.  The diagnosis was residual of fracture of 
the fifth metatarsal of the right foot.  

For foot injuries, with moderate disability, a 10 percent 
evaluation is warranted; a 20 percent rating requires 
moderately severe disability.  38 C.F.R. § 4.71a, Code 5284.  

The veteran's right fifth metatarsal fracture is currently 
manifested by tenderness without limitation of function of 
the foot.  As noted, there are no signs of atrophy or other 
indications of disuse.  Such disability is productive of no 
more than moderate impairment.  As such, a rating in excess 
of the current 10 percent evaluation is not warranted.  

Service connection for chondromalacia patella of the right 
knee was granted by the RO in a January 2004 rating decision.  
A noncompensable evaluation was initially assigned, but this 
rating was increased to 10 percent retroactive to the initial 
effective date of the award in a subsequent rating decision.  
The veteran appealed the initial 10 percent evaluation.  
Fenderson v. West, 12 Vet. App. 119 (1999).  This rating was 
said to be based on painful motion with some arthritis, 
without any actual limitation of motion in flexion or 
extension.

An examination was conducted by VA in January 2004.  At that 
time, the veteran complained of having chondromalacia patella 
for the last 15 years.  She stated that she could now not 
perform activities such as running, walking or prolonged 
exertional activity.  The pain occurred constantly.  Climbing 
stairs was difficult.  Examination showed the knee to be 
normal, with no obvious swelling.  Range of motion was from 0 
degrees extension to 140 degrees flexion.  There was no pain, 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis.  Draw and McMurray signs were 
negative.  There was no locking, crepitus, joint effusion or 
locking pain.  There was minimal tenderness in each knee.  X-
ray studies were reported to be normal.  The final diagnosis 
was no pathology to render a diagnosis.  

Private treatment records, dated in March 2004, show that the 
veteran had bilateral knee pain.  An MRI study performed at a 
service medical facility in May 2004 was found to be 
consistent with chondromalacia patella, grade II to III; a 
small focal cyst seen in the posterior tibia, likely chronic 
ACL strain and mild tricompartmental osteoarthritis.  An 
outpatient treatment record from that facility showed full 
range of motion in extension and flexion, without pain.  The 
MRI findings that were previously described were repeated.  
The impression was chondromalacia patella, right.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98; see also 38 C.F.R. 
§ 4.71a Code 5003-5010.  In this case the rating under the 
combined rating code is said to be for painful motion, 
without actual limitation of motion.  In essence this is 
slight knee impairment.  There is no limitation of flexion or 
extension such as to warrant a higher or a separate rating.  
Moreover, there is no evidence of instability or subluxation 
which would warrant a higher or separate rating.  There is 
not limitation on use or repeated use as to warrant a 
separate or higher rating.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  To award a separate rating where only painful 
motion exists would violate the provisions against 
pyramiding.  See 38 C.F.R. § 4.14.  As such a higher or 
separate rating is not currently for assignment under the 
facts of this case.

The veteran's right knee disorder is found to be consistent 
with a chronic ACL strain, which warrants a 10 percent 
evaluation for slight impairment of the knee.  While 
arthritis is demonstrated on MRI study, the range of motion 
of the knee is normal.  38 C.F.R. § 4.71, Plate II.  As such 
a separate evaluation for limitation of motion is not 
warranted in this case.  Therefore, a rating in excess of the 
currently assigned 10 percent rating is not warranted.  

Service connection for Crohn's disease was granted by the RO 
by rating decision dated in January 2004, with a 
noncompensable evaluation assigned.  A retroactive 10 percent 
award was made to the effective date of the initial grant in 
a subsequent rating decision.  An examination was conducted 
by VA in January 2004.  At that time, the veteran complained 
of slight abdominal discomfort, with no diarrhea, nausea or 
vomiting.  She stated that she had bleeding every other month 
for several days.  She had to wear a pad to prevent soiling 
her undergarments during a flare-up.  On examination, the 
abdomen was soft.  The diagnosis was Crohn's disease.  On re-
examination for VA in August 2006, the veteran again 
complained of bloody discharge occurring intermittently, but 
as often as 3 to 4 times per month.  She estimated that she 
had had approximately 50 such episodes over the past year.  
He had not received any treatment for her condition.  There 
was no specific functional impairment other than that she had 
discomfort that made her not want to move around too much.  
Examination showed the veteran to be well nourished, with a 
fair nutritional status.  Examination of the abdomen revealed 
no tenderness.  There was no significant change in the 
diagnosis of Crohn's disease, with laboratory testing showing 
no significant anemia or malnutrition.  

The veteran's Crohn's disease has been evaluated as 
ulcerative colitis.  This disorder is rated as 10 percent 
disabling for moderate impairment, with infrequent 
exacerbations; with frequent exacerbations, moderately severe 
disability will be rated as 30 percent disabling.  Severe 
disability, with numerous attacks a year and malnutrition, 
where health is only fair during remissions, warrants a 60 
percent rating.  38 C.F.R. § 4.114, Code 7323.  

The veteran is shown to have flare-ups of her Crohn's disease 
up to four times per week, with approximately 50 episodes per 
year.  She requires a pad to prevent soiling her 
undergarments.  This is found by the Board to be frequent 
exacerbations of her disease.  As such, a 30 percent 
evaluation is warranted.  She has not shown any malnutrition 
or only fair health between attacks so that a rating in 
excess of the 30 percent evaluation is not warranted.  


ORDER

Service connection for a chronic sinus disorder is denied.  

Service connection for a chronic low back disorder is denied.  

An initial rating for the residuals of a fracture of the 
right fifth metatarsal, currently evaluated as 10 percent 
disabling, is denied.  

An initial rating for right chondromalacia patella, currently 
evaluated as 10 percent disabling, is denied.  

An evaluation for Crohn's disease of 30 percent disabling is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.  


REMAND

The veteran is also claiming a compensable evaluation for 
melasma of the jaw and lower cheek.  Review of the record 
shows that on examination by VA in January 2004, the veteran 
was noted to have an area of hyperpigmentation about the jaw 
and lower cheek.  While the examiner specified that the area 
was less than 2 percent of exposed skin surface, the schedule 
for rating disabilities also refers the possibility of a 
compensable evaluation for scars of the face with areas of 
hyper or hypo pigmentation in excess of six square inches (39 
sq. cm.)  There is nothing in the record to indicate the 
total area of hyperpigmentation on the veteran's face.  It is 
further noted that there are no color photographs of 
veteran's condition, which are called for in the rating 
criteria.  


Accordingly, this matter is remanded for the following:

1.  The RO/AMC should arrange for the 
veteran to undergo an evaluation of the 
skin to ascertain the extent of her 
melasma of the jaw and lower cheek.  The 
examiner should describe the total square 
inches/centimeters of the veteran's 
disorder.  The examination should include 
unretouched color photographs for 
inclusion in the claims folder.  The 
claims file should be made available for 
review prior to the examination.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


